Citation Nr: 1602202	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-24 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1982 to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A claim for service connection for right hearing loss was received in March 2010.  

In October 2015, the Veteran testified at a personal hearing at a VA RO in Indianapolis, Indiana (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In December 2015, a written statement from the Veteran's spouse and a private audiological opinion were associated with the claims file.  While the most recent supplemental statement of the case does not include review of this evidence, the Board is granting service connection for right ear hearing loss, constituting a full grant of the benefit sought on appeal; therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma and head injury during service.

2.  Symptoms of the currently diagnosed right ear hearing loss have been continuous since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for right ear hearing loss, constituting a full grant of the benefit sought on appeal; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Right Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  

For a chronic disease such as hearing loss, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran essentially contends that he developed right ear hearing loss during service due to in-service exposure to acoustic trauma and an in-service head injury, and that the hearing loss has continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service working regularly on the flight line near jet engines as a security police officer.  See September 2010 and February 2013 VA examination reports.  The Veteran reported noise exposure from the firing range for monthly qualifications.  At the October 2015 Board hearing, the Veteran testified that the hearing loss began after he was hit in the head with a pipe during service.

First, the evidence of record demonstrates that the Veteran has a current right ear hearing loss disability for VA purposes.  At the September 2010 VA examination, audiometric testing did not show right ear hearing loss disability; however, at a subsequent February 2013 VA examination, audiometric testing showed hearing loss disability in the right ear as defined by VA regulations.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from working on the flight line near jet engines as a security police officer as well as exposure to weapons at the firing range.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of right ear hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a right ear hearing loss disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to right ear hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Also weighing against the claim is the February 2013 VA examiner's opinion that the right ear hearing loss is less likely than not a result of in-service noise exposure.  The VA examiner noted that the Veteran had normal hearing documented at the January 1988 service separation physical and the September 2010 VA examination, many years after service separation, and opined that any audiometric change that occurred since 2010 is not due to in-service noise exposure.  The VA examiner further opined that the in-service laceration to the Veteran's right ear and following stitches to his right pinna during service did not play any role in the hearing loss.   

Conversely, throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen since service separation.  See e.g., October 2015 Board hearing transcript.  The Board 

finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  In July 2010 and October 2015 written statements, the Veteran's spouse, who knew the Veteran during active service, reported observing the Veteran had diminished hearing acuity during and since service separation.  Additionally, audiometric testing post-service demonstrates that the Veteran's hearing acuity continued to decline after service separation.  

In a December 2015 medical opinion, a private audiologist opined that the Veteran's current right ear hearing loss is likely due to prolonged noise exposure during service.  The audiologist noted that the Veteran was often on the flight line during service and exposed to noise from airplanes and other heavy equipment.  The private audiologist noted that the Veteran has not worked in any other profession that exposed him to this type of harsh, loud noises.  The audiologist noted that the Veteran hit his head twice during active service and relied upon the fact that the current hearing loss had been ongoing since service.  

The Board finds the Veteran's assertions of the onset of right ear hearing loss during service and reports of right ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnosis, lay statements and testimony, and December 2015 private audiologist's positive opinion, are sufficient to place in equipoise the question of whether the current right ear hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the 

Veteran's favor, the Board finds that, based on continuous post-service symptoms of right ear hearing loss, presumptive service connection for right ear hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


